Exhibit 10.2 Execution GUARANTY AGREEMENT This GUARANTY AGREEMENT(this “ Agreement ”), dated as of September 15, 2015, is made by and among DAVID LEIF GREN, an individual (“ David ”), and ANGELA MARIE SMITH, an individual (“ Angela ”) (each of the foregoing is referred to individually as a “ Guarantor ” and collectively as the “ Guarantors ”), and HAMPSHIRE GROUP, LIMITED, a Delaware corporation, and HAMPSHIRE INTERNATIONAL, LLC, a Delaware limited liability company (each of the foregoing is referred to individually as a “ Seller ” and collectively as the “ Sellers ”) (each of the Guarantors and Sellers is referred to individually as a “ Party ” and collectively as the “ Parties ”). RECITALS WHEREAS, the Sellers, Rio Garment, S.A. ,a Sociedad Anónima formed under the laws of Honduras (“Rio”), David, Rio Asset Holdings, LLC, a Delaware limited liability company (“Holdings”), and Rio Asset Holdco, LLC, a Delaware limited liability company (“Holdco”) (each of Holdings and Holdco individually is referred to sometimes as a “ Buyer ” and collectively as the “ Buyers ”) are parties to a Stock Purchase Agreement dated as of April 10, 2015, as amended by Amendment No. 1 thereto dated as of May 14, 2015 and Amendment No. 2 thereto dated as of the date hereof (as amended, modified, replaced or restated from time to time, “ Purchase Agreement ”; capitalized terms used herein without definition shall have the meanings ascribed thereto in the Purchase Agreement), pursuant to which the Buyers are purchasing all of the issued and outstanding capital stock of Rio from Sellers; and WHEREAS, it is a condition precedent to the transactions contemplated by the Purchase Agreement that the Guarantors shall have executed and delivered this Agreement. NOW, THEREFORE, in consideration of the premises and in order to induce the Sellers to enter into the Purchase Agreement, each Guarantor hereby agrees as follows: 1.
